Matter of J. T. R. (Anonymous) (Levy) (2015 NY Slip Op 09675)





Matter of J. T. R. (Anonymous) (Levy)


2015 NY Slip Op 09675


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2015-07503
 (Index No. 47/13)

[*1]J. T. R. (Anonymous), etc., appellant; 
andAdam Levy, etc., respondent (and other tiles).


John W. McConnell, New York, NY (Lee Alan Adlerstein of counsel), for appellant.
Adam B. Levy, District Attorney, Carmel, NY (Heather M. Abissi of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR 2304 to quash a grand jury subpoena, the petitioner appeals from an order of the County Court, Putnam County (Zuckerman, J.), dated August 11, 2015, which denied the application.
ORDERED that the appeal is dismissed, without costs or disbursements.
The petitioner's appeal from the order denying the application to quash the grand jury subpoena served by the respondent has been rendered academic. We take judicial notice of the information in the correspondence from counsel in connection with this appeal that the respondent has withdrawn the subject grand jury subpoena. Therefore, any determination by this Court will not affect the rights of the parties (see Matter of Hearst Corp. v Clyne,  50 NY2d 707, 713-714). Nor do the circumstances presented warrant addressing the issues raised under an exception to the mootness doctrine (see id.  at 714-715).
HALL, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court